United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1740
                                 ___________

Linda Jane Hicks,                       *
                                        *
             Plaintiff/Appellant,       *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
United States Department of             * District of Arkansas.
Agriculture; Benjamin Reynolds;         *
                                        *       [UNPUBLISHED]
             Defendants/Appellees,      *
                                        *
Martin Title and Closing Services;      *
Sheila Busch; Jan Atchley, doing        *
business as Select Realty; Barbara      *
Davis; Union Bank of Mena,              *
                                        *
             Defendants,                *
                                        *
George Page, doing business as          *
Page Enterprises,                       *
                                        *
             Defendant/Appellee.        *
                                   ___________

                        Submitted: December 26, 2003

                             Filed: January 8, 2004
                                 ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________
PER CURIAM.

       Linda Jane Hicks appeals the district court’s1 order (1) granting summary
judgment against her on her claims under Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971); (2) dismissing without prejudice her
claims under the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq.; (3) dismissing
with prejudice her claims under 42 U.S.C. §§ 1985 and 1986; and (4) declining
jurisdiction over any pendent state-law claims. After de novo review, see Turner v.
Holbrook, 278 F.3d 754, 757 (8th Cir. 2002), we affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
                                        -2-